Citation Nr: 1732126	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  13-25 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for bilateral pes planus, status post left navicular tuberosity exostosis resection with posterior tendon reattachment.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to February 1981.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a March 2012 rating decision, by the Philadelphia, Pennsylvania, Regional Office (RO), which granted service connection for bilateral pes planus, status post left navicular tuberosity exostosis resection with posterior tendon reattachment and assigned an initial noncompensable rating, effective in August 2001.  The Veteran perfected a timely appeal to the ratings assigned.  

On October 26, 2016, the Veteran testified at a hearing before the undersigned Veteran's Law Judge sitting at the RO.  A transcript of that hearing is of record.  

FINDING OF FACT

The Veteran's bilateral pes planus has been manifested by moderate foot pain on manipulation and use of the feet, with decreased longitudinal arch on weight bearing of both feet, but not by marked deformity, pain on manipulation and use accentuated, indications of swelling on use, or characteristic callosities.  

CONCLUSION OF LAW

The criteria for an initial rating of 10 percent, for bilateral pes planus, status post left navicular tuberosity exostosis resection with posterior tendon reattachment, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); §§ 3.102, 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5276 (2016).  

REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

I.  Laws and Regulations.

The Veteran contends that her service-connected bilateral pes planus is more disabling than reflected by the current disability rating assigned by the RO.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  This regulation also requires that, whenever possible, the joints involved are tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995). Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104 (a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  


II.  Factual Background and Analysis.

The Veteran entered active duty in August 1979.  At her enlistment examination in June 1979; it was noted that the Veteran had moderate pes planus; it was described as asymptomatic and noncompensably disabling.  On the occasion of her discharge examination in February 1981, the Veteran reported a history of foot trouble.  

Post service treatment records show that the Veteran received follow up evaluation for complaints of painful feet.  The Veteran was seen at a podiatry clinic in August 2001 with orthotics that was not fitting right.  She stated that, after her last visit, she no longer had pain in the arch but had severe pain in her heels.  The assessment was plantar fasciitis, bilateral, and hammertoes 2 to 5 bilaterally.  There is a similar podiatry note from September 2001. 

The Veteran was afforded a VA examination in October 2011.  She indicated that she currently had fatigability and difficulty with increased pain in the bilateral feet if she stands for more than 20 minutes or walk for more than 10 minutes.  She reported that she needs to rest for 30 minute in order to resume activity.  The Veteran noted that she no longer runs climbs or jumps because of bilateral foot pain.  The Veteran indicated that she was a program support assistant and was able to sit most of the time as well as change position; therefore, there was no effect on her ability to do her work because she was able to change positions as often as she likes in order to do her work.  There was no effect on her ability to do her activities of daily living.  With active and passive range of motion, she had normal range of motion of both feet.  With repetitive testing times 3, the range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance.  There was no evidence of painful motion, edema, weakness, instability, tenderness or erythema.  There was no evidence of abnormal weight-bearing as she had no callus formation, breakdown, or unusual shoe wear pattern of either foot.  There was no abnormal weight-bearing.  She was ambulatory.  The Achilles tendon was midline for flat feet.  She had bilateral flat feet, but there was no pain or manipulation of flat feet.  The diagnosis was bilateral pes planus. 

A podiatry note, dated in October 2013, indicates that the Veteran was seen for follow up evaluation of medial foot pain bilateral.  She stated that the pain was getting progressively worse with conservative treatment.  She stated that it felt like she was walking on her leg bones and she got a stabbing shooting pain at least once daily which was a 7 out of 10 when she walked.  The Veteran indicated that she had problems in the mornings for the first 30 minutes when the pain was worse, and the pain was starting to interfere with her work duties that involved a lot of walking.  The assessment was moderate to severe pes planus with posterior tibial tendonitis/strain heel spurs os tibial externum and hypertrophied navicular tuberosity differential diagnosis - involvement of other flexor tendons partial tears and/or tendon degeneration.  When seen in December 2013, the Veteran reported getting a sharp pain at the ball of her right foot and cramps/pain along the inside of her feet right worse than left.  She rated the pain as an 8-9/10 when she wears certain shoes and does a lot of walking.  The Veteran also stated that she takes Tylenol for the pain which helped.  She also stated that she liked the Spenco covering that she now used over her custom foot orthoses and she rolled a frozen water bottle under the arch of her feet.  Following an evaluation, the assessment was bilateral pes planus and history of left tibial externum with posterior tibial tenosynovitis, right worse than left, right plantar secondary metatarsal ganglion cyst and right ankle osteochondral lesion, confirmed by MRI.  The clinician recommended supportive shoes and supportive inserts at all time while weight bearing.   

VA progress notes dated from September 2014 to November 2015 show that the Veteran continued to receive follow up evaluation for complaints of foot pain.  These records show that the Veteran underwent left foot surgery in January 2015, which consisted of removal of accessory navicular, remodeling of the navicular bone and reimplantation of tendon via bone anchor.  During a clinical visit in April 2015, it was noted that the Veteran was back at work full-time; she had a desk job.  She did complain of pain at the surgical site which she rated as 4 out of 10.  She had some swelling and had to use larger size sneaker on the left side.  No complaints pertaining to the right foot was reported that day.  Examination revealed slight swelling of the surgical site, tenderness, induration and dark discoloration.  She had normal range of motion, but strength was diminished due to pain.  She was able to stand on her toes, but her gait was slow with the cane, and antalgic to the left side.  

On the occasion of a DBQ examination in January 2016, it was noted that the Veteran underwent left foot surgery on January 2, 2015, which was required to treat left foot pain due to her pes planus.  The procedure involved the removal of accessory navicular, remodeling of navicular and reimplantation of tendon via bone anchor.  Following the surgery, the Veteran required a cast and also underwent physical therapy.  The Veteran reported having bilateral foot pain with the left being worse than the right.  The Veteran reported flare-ups each and every day, especially if she stands for longer than 3 to 5 minutes or walk more than 5 minutes; she also reported flares when she gets up in the mornings.  

It was noted that the Veteran had pain on use of both feet.  It was noted that the pain was accentuated on use on both sides.  There was no pain on manipulation of the feet.  There was indication of swelling on use of both feet.  She did not have characteristic callouses.  The Veteran used orthotics which relieved the pain.  She did not have extreme tenderness of plantar surfaces on one or both feet.  She did have decreased longitudinal arch height of both feet on weight bearing.  There was no objective evidence of marked deformity of the feet.  The weight bearing line did not wall over or medial to the great toe.  There was no lower extremity deformity other than pes planus, causing alteration of the weight-bearing line.  She did not have inward bowing of the Achilles tendon of one or both feet.  She also did not have marked inward displacement and severe spasm of the Achilles tendon on manipulation of one or both feet.  The examiner noted that the Veteran had navicular tuberosity exostosis resection with posterior tendon reattachment on January 2, 2015; she had residual pain and scar.  There were no objective signs of pain noted such as grimace or guarding with physical examination of the right or left feet.  The examiner noted that the Veteran had pain on movement of both feet, pain on weight bearing of both sides, and she had swelling on both sides.  There was no pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare-ups or when the feet are used repeatedly over a period of time.  The examiner further noted that there was no other functional loss during flare-ups or when the feet are used repeatedly over a period of time.  The examiner noted a scar on the left ankle area, medial side, measuring 8 cm x 0.01 cm.  The examiner also made a finding that the scar was not painful or unstable.  The Veteran did not have to use any assistive device as a normal mode of locomotion.  The Veteran reported reports increased pain with standing for more than 3 to 5 minutes as well as walking more than 5 minutes.  

At her personal hearing in August 2016, it was noted that the Veteran had surgery on her left foot in September 2015.  The Veteran explained that the procedure involved a removal of a bone and shaving on other bones.  She further explained that they shaved down an ancillary bone, they detached the tendon, and they had to reattach it, placing a pin in her foot.  The Veteran also noted that the surgery left her with a resulting scar which is tender and painful.  The Veteran related that she works as an administrative assistant for the Chief of Health Administration Service.  She noted that she has to bring at least two pair of shoes to work because her feet become painful and she has to change shoes during the day.  The Veteran indicated that she has a sedentary job, and the condition affects her work; she has a sit to stand desk.  The Veteran stated that the surgery did not repair her arch; the doctor stated that there's no such thing as repairing an arch.  The Veteran indicated that she has a constant limp; she stated that she can't walk, she can't exercise, she can't stand too long, nor can she sit too long.  


Analysis.

The Veteran's pes planus is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5276, for acquired flatfoot.  To receive a 10 percent disability rating under this Diagnostic Code, there must be a showing of moderate acquired flatfoot with the weight bearing line over or medial to the great toe, inward bowing of the tendo Achilles, or bilateral or unilateral pain on manipulation and use of feet.  For severe flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, 20 and 30 percent ratings (unilateral and bilateral, respectively) are assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  

Based upon the evidence of record and resolving the benefit of the doubt in favor of the Veteran, the Board finds that the symptomatology of the Veteran's bilateral pes planus more closely approximates the criteria for a 10 percent disability rating.  38 C.F.R. § 4.7.  The Veteran's symptoms, taking into account her reports of pain at her October 2011 VA and January 2016 DBQ examinations and her August 2016  hearing testimony, as well as reports of swelling in the left foot, warrant a 10 percent disability rating.  The Board finds that the Veteran's bilateral foot disability most closely approximates the criteria for a 10 percent rating under Diagnostic Code 5276, for moderate pes planus, as there has been evidence of pain on use and manipulation shown in the previously discussed medical records and medical history reported in the October 2011 VA examination and January 2016 DBQ examination, although no actual findings of pain were reported on the physical examination in October 2011.  There is also evidence of moderate symptoms with the weight-bearing line with evidence of decreased longitudinal arch height of one or both feet on weight bearing of both feet noted on the January 2016 examination.  Specifically, on the January 2016 DBQ examination, it was noted that the Veteran had pain on use of both feet.  It was noted that the pain was accentuated on use on both sides.  There was also indication of swelling on use of both feet.  While she did not have extreme tenderness of plantar surfaces on one or both feet, she did have decreased longitudinal arch height of both feet on weight bearing.  Accordingly, the Veteran's symptoms more closely resemble the criteria for a 10 percent rating for pes planus with consideration of 38 C.F.R. § 4.7.  

The higher 30 percent rating for pes planus under Diagnostic Code 5276 is not warranted, as the evidence shows only moderate symptoms of foot pain, with no objective evidence of marked deformity, pain on manipulation accentuated, swelling on use, or characteristic callosities shown in any of the records or examinations discussed above.  In general the Veteran's symptoms are noted to include subjective complaints of pain that was worsened by standing and walking as reported in the October 2013 treatment notes, and some findings in the January 2016 examination such as on movement of both feet, pain on weight bearing of both sides, and swelling on both sides, but otherwise no abnormal findings of the feet, including no evidence of hallux valgus, pes planus, skin breakdown, or ulceration was shown.  The symptoms shown in the records are consistent with a 10 percent rating but do not meet the criteria for a 30 percent rating under Diagnostic Code 5276.  

The Board has considered whether a higher rating is warranted under any of the other potentially applicable criteria for foot disorders.  However the medical evidence of record shows that except for pes planus (Diagnostic Code 5276) and metatarsalgia (Diagnostic Code 5279), the Veteran does not have any other foot disabilities associated with Diagnostic Codes 5277-5284, and as such, a rating under any of those codes would be inappropriate.  This includes other foot injuries under Diagnostic Code 5284, which assigns a 20 percent rating for a moderately severe foot disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284.  None of the evidence reflects the Veteran to have a foot injury other than that already contemplated by the Diagnostic Codes for pes planus and metatarsalgia.  Even if her disability were to be contemplated under Diagnostic Code 5284, the preponderance of the evidence does not show the Veteran's disability in either foot to be moderately severe.  Additionally, although she reported that she had a painful surgical scar, the 2016 examination report specifically noted that the scar was not painful or unstable.  The Board finds this objective finding to be the most probative evidence with regard to the scar.  Hence, a rating for the scar is not warranted.  

All potentially applicable diagnostic codes have been considered, and the Veteran is not entitled to a rating in excess of the 10 percent rating found to be warranted.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings have been considered, but are not warranted, as the Veteran's symptomatology remained relatively stable during the appeal period.  Any increases in severity were not sufficient for a higher rating for the reasons discussed above.  

Extraschedular consideration is not warranted under 38 C.F.R. § 3.321 (b) (1).  Her symptomatology is fully contemplated by the schedular rating criteria.  Therefore, the rating schedule is adequate, it is not an exceptional or unusual disability picture, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  


ORDER

Entitlement to an initial rating of 10 percent, but not higher, for bilateral pes planus, status post left navicular tuberosity exostosis resection with posterior tendon reattachment, is granted, subject to controlling regulations governing the payment of monetary awards.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


